Citation Nr: 1143601	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-46 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to additional compensation benefits for a dependent child D.E. based upon school attendance from January 1, 2006 to September 27, 2006. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to May 1987 and from August 1987 to January 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in which the RO denied the Veteran's request for additional compensation for dependent D.E. based on school attendance from January 1, 2006 to September 27, 2006.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran asserts that his son, D.E., was listed as his dependent and that he is entitled to receive additional compensation benefits based on such dependency from January 1, 2006 to September 27, 2006.  In various statements, he alleges that he filed a VA Form 686c, Declaration of Status of Dependents, prior to his son's 18th birthday; that his son began attending University of California, San Diego in September 2005 and received CalVet benefits; and that his son was found eligible to receive Dependents' Education Assistance (DEA) benefits on September 28, 2006.

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  Specific rates are provided for the Veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667. 

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a).  There are exceptions.  Governing VA regulations also provide that additional pension or compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved school and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. §§ 3.57(a)(iii), 3.667(a).  Pension or compensation based upon a course which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667(a)(2) . 

In this case, the claims file does not indicate that the Veteran filed a claim for additional compensation for dependent D.E. based on school attendance within a year of his 18th birthday.  Rather, the claims file reflects that the first time the Veteran filed such a claim was in June 2009 - over 3 1/2 years later.  As noted above, however, the Veteran essentially argues that VA was put on notice that D.E. remained a dependent based on school attendance and, in fact, that his son was awarded DEA benefits in September 2006.  The Board points out, however, that the education file has not been associated with his claims file and may contain evidence relevant to the appeal.  Therefore, a remand is required so that his education file can be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate education file and associate it with his claims file.  

2.  After the education file has been associated with the claims file, readjudicate the Veteran's claim for additional compensation benefits for dependent child D.E. based upon school attendance.  If any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


